QUARTERLY REPORT December 31, 2007 FMI Provident Trust Strategy Fund A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund January 22, 2008 Dear Fellow Shareholders: The comments we made to you in our shareholder letter, covering the fiscal year ended September of 2007, could easily be repeated in this communiqué.Market volatility continued to increase as investor angst heightened over concerns in the credit markets, particularly in financial stocks.Almost daily, major financial institutions are disclosing large write-downs and declines in corporate profitability.In addition, as we discussed in our September letter, economic signposts point toward a continued slowdown, if not an outright decline, in the economy some time in 2008.These include an uptick in unemployment to 5%, inflation running at over 4%, corporate profits declining in recent quarters, and oil prices breaching the $100 per barrel level.We believe it is highly likely that when the post-mortem on the 2008 economy is written, it will detail a very difficult economic environment. These uncertainties and concerns, we believe, will be mitigated as the year unfolds, with a more promising economic and stock market landscape to be experienced in the second half of 2008.Against this backdrop, Scott and his portfolio team have the FMI Provident Trust Strategy Fund defensively positioned to weather the uncertainty we are currently experiencing.We believe the portfolio and the solid companies in which we are invested will serve us well in this environment and for the next several years. As always, we thank our fellow shareholders for your ongoing support of, and confidence in, the FMI Provident Trust Strategy Fund. Sincerely, Ted D. Kellner, CFA President 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com FMI Provident Trust Strategy Fund January 17, 2008 Dear Fellow FMI Provident Trust Strategy Shareholders, FMI Provident Trust Strategy Fund (FMIRX) lost -3.60%(1) for the three months ended December 31, 2007, underperforming the decline of 3.33% in the S&P 500(2).Calendar 2007 was a difficult year for valuation-conscious investors like Provident Trust, and the most pleasant year for momentum investors since 1999.No investment style wins every year and we are grateful to post index-like results for the calendar year in spite of too much retail and too little energy/momentum. For 2008, we expect the credit crisis and poor consumer spending will offset growing exports and modest jobs/income growth for little or no net real economic growth along with at least one negative GDP quarter.Higher energy and food costs will increase inflation to a Federal Reserve unfriendly 2-3%, but should moderate to 1-2% by the second half.Analyst estimates for 2008 earnings are too optimistic at $100 for a gain of 14%; we expect flat corporate profits of about $85-$90 for the S&P 500.Finally, we expect about a 10% decline in home prices will reduce America’s household wealth approximately $2.3 trillion which represents only 4% of total household wealth but almost 25% of household home equity. We are reducing our year-end 2008 S&P 500 stock market target to 1220-1560 (down from the previous 1600-2000) due to a lower price/earnings range of 14-18x on $85 of earnings.Valuation continues to favor the forward return potential of stocks over bonds with the S&P 500’s earnings yield at 6% of trailing earnings versus 3.6% for the 10-yr Treasury.We will reduce our cash position as the credit crisis subsides and consensus earnings estimates drop to a realistic level. On December 28, 2007, our Board of Directors declared a distribution of $0.0279738 per share from net investment income, payable December 28, 2007, to shareholders of record on December 27, 2007. We believe FMI Provident Trust Strategy Fund is positioned to weather a sluggish 2008.As always, we will flexibly realign the Fund to reflect changes in economic, valuation and company trends. Best regards, J. Scott Harkness, CFA (1) The Fund’s one year and annualized five and ten year returns through December 31, 2007 were 4.77%, 14.60% and 6.76%, respectively. (2) The Standard & Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis.A particular stock’s weighting in the Index is based on its relative total market value (i.e., its market price per share times the number of shares outstanding).Stocks may be added or deleted from the Index from time to time. FMI Provident Trust Strategy Fund STATEMENT OF NET ASSETS December 31, 2007 (Unaudited) Shares or Principal Amount Value(b) COMMON STOCKS — 66.5% (a) COMMERCIAL SERVICES SECTOR — 8.6% Personnel Services — 8.6% 47,000 Manpower Inc. $ 2,674,300 82,960 Robert Half International Inc. 2,243,238 4,917,538 FINANCE SECTOR — 15.4% Investment Banks/Brokers — 5.5% 122,900 Charles Schwab Corp. 3,140,095 Investment Managers — 9.9% 22,200 Franklin Resources, Inc. 2,540,346 50,000 T. Rowe Price Group Inc. 3,044,000 5,584,346 HEALTH SERVICES SECTOR — 9.2% Health Industry Services — 9.2% 43,920 Express Scripts, Inc. 3,206,160 50,000 Pharmaceutical Product Development, Inc. 2,018,500 5,224,660 INDUSTRIAL SERVICES SECTOR — 9.4% Contract Drilling — 4.6% 66,000 Helmerich
